After Remand from the Alabama Supreme Court

YATES, Presiding Judge.
This court, on February 28, 2003, affirmed the juvenile court’s judgment, without an opinion. C.L.C. v. D.W.R. (No. 2010960, February 28, 2003), 883 So.2d 742 (Ala.Civ.App.2003) (table). The Alabama Supreme Court has reversed this court’s judgment and has remanded the case. Ex parte C.L.C., 897 So.2d 234 (Ala.2004). Accordingly, the judgment of the juvenile *239court is vacated, and the case is remanded for further proceedings in compliance with the supreme court’s opinion.
JUDGMENT VACATED AND CASE REMANDED WITH INSTRUCTIONS.
CRAWLEY, THOMPSON, PITTMAN, and MURDOCK, JJ., concur.